 


 HR 3055 ENR: Further Continuing Appropriations Act, 2020, and Further Health Extenders Act of 2019
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Sixteenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and nineteen 
H. R. 3055 
 
AN ACT 
Making further continuing appropriations for fiscal year 2020, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Further Continuing Appropriations Act, 2020, and Further Health Extenders Act of 2019. 2.Table of ContentsThe table of contents of this Act is as follows:

Division A—Further Continuing Appropriations Act, 2020
Division B—Health and Human Services Extenders and Other Matters
Title I—Public Health Extenders
Title II—Other Health Extenders
Title III—Medicaid Extenders
Title IV—Medicare Extenders
Title V—Human Services Extenders
Title VI—Miscellaneous Policies
Title VII—Other Matters
Title VIII—Budgetary Effects
3.ReferencesExcept as expressly provided otherwise, any reference to this Act contained in any division of this Act shall be treated as referring only to the provisions of that division. AFurther Continuing Appropriations Act, 2020 101.The Continuing Appropriations Act, 2020 (division A of Public Law 116–59) is amended—
(1)by striking the date specified in section 106(3) and inserting December 20, 2019; (2)by striking section 122 and inserting the following:

122.Notwithstanding sections 101 and 104, amounts are provided for Department of Commerce—Bureau of the Census—Periodic Censuses and Programs at a rate for operations of $7,284,319,000, of which not less than $90,000,000 is for the delivery of Mobile Questionnaire Assistance Centers: Provided, That such amounts may be apportioned up to the rate for operations necessary to maintain the schedule and deliver the required data according to statutory deadlines in the 2020 Decennial Census Program: Provided further, That the third proviso under such heading in title I of Division C of Public Law 116–6 shall not apply during the period covered by this Act.; (3)in section 136, by striking $18,397,500 and inserting $26,574,167 and by striking $631,000 and inserting $1,209,111;
(4)in section 138, by striking $20,000,000 and inserting $30,000,000; and (5)by inserting after section 145 the following new sections:

146.Amounts made available by section 101 for Department of Agriculture—Domestic Food Programs—Food and Nutrition Service—Commodity Assistance Program may be apportioned up to the rate for operations necessary to maintain the current program caseload for the Commodity Supplemental Food Program. 147.Adjustments for Certain Rates of Pay for the Uniformed ServicesAmounts made available in applicable accounts by section 101—
(1)for monthly basic pay for members of the uniformed services under section 203(a) of title 37, United States Code, may be apportioned up to the rate for operations necessary to provide monthly pay consistent with section 4 of Executive Order 13866 of March 28, 2019; and (2)for monthly cadet or midshipmen pay for cadets or midshipmen under section 203(c) of title 37, United States Code, may be apportioned up to the rate for operations necessary to provide monthly pay consistent with section 4 of Executive Order 13866 of March 28, 2019.
148.In addition to amounts provided in section 101, amounts are provided for the Payments in Lieu of Taxes program authorized by chapter 69 of title 31, United States Code, at a rate for operations of $400,000, to be used solely for administrative expenses. 149.Notwithstanding any other provision of this Act, there is hereby appropriated for fiscal year 2020 for payment to Maya M. Rockeymoore, widow of Elijah E. Cummings, late a Representative from the State of Maryland, $174,000.
150.Notwithstanding section 251(a)(1) of the Balanced Budget and Emergency Deficit Control Act of 1985 and the timetable in section 254(a) of such Act, the final sequestration report for fiscal year 2020 pursuant to section 254(f)(1) of such Act and any order for fiscal year 2020 pursuant to section 254(f)(5) of such Act shall be issued, for the Congressional Budget Office, 10 days after the date specified in section 106(3), and for the Office of Management and Budget, 15 days after the date specified in section 106(3).. This division may be cited as the Further Continuing Appropriations Act, 2020.
BHealth and Human Services Extenders and Other Matters
IPublic Health Extenders
1101.Extension for community health centers, the national health service corps, and teaching health centers that operate GME programs
(a)Community health centersSection 10503(b)(1)(F) of the Patient Protection and Affordable Care Act (42 U.S.C. 254b–2(b)(1)(F)) is amended by— (1)striking $569,863,014 and inserting $887,671,223; and
(2)striking November 21, 2019 and inserting December 20, 2019. (b)National health service corpsSection 10503(b)(2) of the Patient Protection and Affordable Care Act (42 U.S.C. 254b–2(b)(2)(G)) is amended—
(1)by striking $44,164,384 and inserting $68,794,521; and (2)by striking November 21, 2019 and inserting December 20, 2019.
(c)Teaching health centers that operate graduate medical education programsSection 340H(g)(1) of the Public Health Service Act (42 U.S.C. 256h(g)(1)) is amended— (1)by striking $18,021,918 and inserting $28,072,603; and
(2)by striking November 21, 2019 and inserting December 20, 2019. (d)Application of provisionsAmounts appropriated pursuant to the amendments made by this section for the period beginning on October 1, 2019, and ending on December 20, 2019, shall be subject to the requirements contained in Public Law 115–245 for funds for programs authorized under sections 330 through 340 of the Public Health Service Act (42 U.S.C. 254 through 256).
(e)Conforming amendmentParagraph (4) of section 3014(h) of title 18, United States Code, as amended by section 1101(e) of division B of Public Law 116–59, is amended by striking and section 1101(d) of division B of the Continuing Appropriations Act, 2020, and Health Extenders Act of 2019 and inserting , section 1101(d) of division B of the Continuing Appropriations Act, 2020, and Health Extenders Act of 2019, and section 1101(d) of the Further Continuing Appropriations Act, 2020, and Further Health Extenders Act of 2019. 1102.Diabetes programs (a)Type ISection 330B(b)(2)(D) of the Public Health Service Act (42 U.S.C. 254c–2(b)(2)(D)) is amended—
(1)by striking $21,369,863 and inserting $33,287,671; and (2)by striking November 21, 2019 and inserting December 20, 2019.
(b)IndiansSection 330C(c)(2)(D) of the Public Health Service Act (42 U.S.C. 254c–3(c)(2)(D)) is amended— (1) by striking $21,369,863 and inserting $33,287,671; and
(2) by striking November 21, 2019 and inserting December 20, 2019. IIOther Health Extenders 1201.Extension of sexual risk avoidance education programSection 510 of the Social Security Act (42 U.S.C. 710) is amended—
(1)in subsection (a)— (A)in paragraph (1), in the matter preceding subparagraph (A), by striking November 21, 2019 and inserting December 20, 2019; and
(B)in paragraph (2)(A), by striking November 21, 2019 and inserting December 20, 2019; and (2)in subsection (f)(1), by striking $10,684,931 for the period beginning October 1, 2019, and ending November 21, 2019 and inserting $16,643,836 for the period beginning October 1, 2019, and ending December 20, 2019.
1202.Extension of personal responsibility education programSection 513 of the Social Security Act (42 U.S.C. 713) is amended— (1)in subsection (a)(1)—
(A)in subparagraph (A), in the matter preceding clause (i), by striking November 21, 2019 and inserting December 20, 2019; and (B)in subparagraph (B)(i), by striking November 21, 2019 and inserting December 20, 2019; and
(2)in subsection (f), by striking $10,684,931 for the period beginning October 1, 2019, and ending November 21, 2019 and inserting $16,643,836 for the period beginning October 1, 2019, and ending December 20, 2019. IIIMedicaid Extenders 1301.Extension of community mental health services demonstration programSection 223(d)(3) of the Protecting Access to Medicare Act of 2014 (42 U.S.C. 1396a note) is amended by striking November 21, 2019 and inserting December 20, 2019.
1302.Temporary increase in Federal medical assistance percentage for territories under Medicaid programSubsection (ff) of section 1905 of the Social Security Act (42 U.S.C. 1396d) is amended by striking November 21, 2019 and inserting December 20, 2019. 1303.Delay of reductions in Medicaid DSH allotmentsSection 1923(f)(7)(A) of the Social Security Act (42 U.S.C. 1396r–4(f)(7)(A)) is amended by striking November 22, 2019 each place it appears and inserting December 21, 2019.
IVMedicare Extenders
1401.Extension of funding for quality measure endorsement, input, and selection
(a)In generalSection 1890(d)(2) of the Social Security Act (42 U.S.C. 1395aaa(d)(2)) is amended— (1)in the first sentence, by striking $1,069,000 for the period beginning on October 1, 2019, and ending on November 21, 2019 and inserting $1,665,000 for the period beginning on October 1, 2019, and ending on December 20, 2019; and
(2)in the third sentence, by striking November 21, 2019 and inserting December 20, 2019. (b)Effective dateThe amendments made by subsection (a) shall take effect as if included in the enactment of the Continuing Appropriations Act, 2020, and Health Extenders Act of 2019 (Public Law 116–59). 
1402.Extension of funding outreach and assistance for low-income programs
(a)Additional funding for State health insurance programsSubsection (a)(1)(B) of section 119 of the Medicare Improvements for Patients and Providers Act of 2008 (42 U.S.C. 1395b–3 note), as amended by section 3306 of the Patient Protection and Affordable Care Act (Public Law 111–148), section 610 of the American Taxpayer Relief Act of 2012 (Public Law 112–240), section 1110 of the Pathway for SGR Reform Act of 2013 (Public Law 113–67), section 110 of the Protecting Access to Medicare Act of 2014 (Public Law 113–93), section 208 of the Medicare Access and CHIP Reauthorization Act of 2015 (Public Law 114–10), section 50207 of division E of the Bipartisan Budget Act of 2018 (Public Law 115–123), and section 1402 of the Continuing Appropriations Act, 2020, and Health Extenders Act of 2019 (Public Law 116–59), is amended—  (1)in clause (ix), by striking and at the end;
(2)in clause (x), by striking the period at the end and inserting ; and; and (3)by inserting after clause (x) the following new clause:

(xi)for the period beginning on November 22, 2019, and ending on December 20, 2019, of $1,033,000.. (b)Additional funding for area agencies on agingSubsection (b)(1)(B) of such section 119, as so amended, is amended—
(1)in clause (ix), by striking and at the end; (2)in clause (x), by striking the period at the end and inserting ; and; and
(3)by inserting after clause (x) the following new clause:  (xi)for the period beginning on November 22, 2019, and ending on December 20, 2019, of $597,000..
(c)Additional funding for aging and disability resource centersSubsection (c)(1)(B) of such section 119, as so amended, is amended— (1)in clause (ix), by striking and at the end;
(2)in clause (x), by striking the period at the end and inserting ; and; and (3)by inserting after clause (x) the following new clause:

(xi)for the period beginning on November 22, 2019, and ending on December 20, 2019, of $397,000.. (d)Additional funding for contract with the national center for benefits and outreach enrollmentSubsection (d)(2) of such section 119, as so amended, is amended—
(1)in clause (ix), by striking and at the end; (2)in clause (x), by striking the period at the end and inserting ; and; and
(3)by inserting after clause (x) the following new clause:  (xi)for the period beginning on November 22, 2019, and ending on December 20, 2019, of $953,000..
1403.Extension of termination date of Patient-Centered Outcomes Research Trust FundSection 9511(f) of the Internal Revenue Code of 1986 is amended by striking November 21 and inserting December 20. VHuman Services Extenders 1501.Extension of demonstration projects to address health professions workforce needsActivities authorized by section 2008 of the Social Security Act shall continue through December 20, 2019, in the manner authorized for fiscal year 2019, and out of any money in the Treasury of the United States not otherwise appropriated, there are hereby appropriated such sums as may be necessary for such purpose. Grants and payments may be made pursuant to this authority through the date so specified at the pro rata portion of the total amount authorized for such activities in fiscal year 2019.
1502.Extension of the Temporary Assistance for Needy Families Program and related programsActivities authorized by part A of title IV and section 1108(b) of the Social Security Act shall continue through December 20, 2019, in the manner authorized for fiscal year 2019, and out of any money in the Treasury of the United States not otherwise appropriated, there are hereby appropriated such sums as may be necessary for such purpose.  VIMiscellaneous Policies 1601.Alaska native regional health entitiesSection 424(a) of the Consolidated Appropriations Act, 2014 (Public Law 113–76), as amended by section 428 of the Consolidated Appropriations Act, 2018 (Public Law 115–141), shall be applied by substituting ‘‘December 20, 2019’’ for ‘‘October 1, 2019’’.
1602.Medicaid Improvement FundSection 1941(b) of the Social Security Act (42 U.S.C. 1396w–1(b)) is amended in paragraph (3)(A) by striking $2,387,000,000 and inserting $1,960,000,000. VIIOther Matters 1701.United States Victims of State Sponsored Terrorism Fund Clarification Act (a)Short titleThis section may be cited as the United States Victims of State Sponsored Terrorism Fund Clarification Act.
(b)Technical corrections to the USVSST Fund
(1)In generalThe Justice for United States Victims of State Sponsored Terrorism Act (34 U.S.C. 20144) is amended— (A)in subsection (b)—
(i)in paragraph (1)(B), by striking section. and inserting section, except that, during the 1-year period beginning on the date of enactment of the United States Victims of State Sponsored Terrorism Fund Clarification Act, the Special Master may utilize an additional 5 full-time equivalent Department of Justice personnel.; and (ii)in paragraph (2)(A), by striking Such notice is and inserting the following: Not later than 30 days after the date of enactment of the United States Victims of State Sponsored Terrorism Fund Clarification Act, the Special Master shall update, as necessary as a result of the enactment of such Act, such procedures and other guidance previously issued by the Special Master. Such notice and any updates to that notice or other guidance are; 
(B)in subsection (c)— (i)in paragraph (2)(B), by striking January 20, 1981 and all that follows through Columbia and inserting January 20, 1981; and
(ii)in paragraph (3)(A)— (I)in clause (i)(II), by striking the period at the end and inserting the following: , except that any United States person with an eligible claim described in paragraph (2)(B) who did not have an eligible claim before the date of enactment of the United States Victims of State Sponsored Terrorism Fund Clarification Act shall have 90 days from the date of enactment of such Act to submit an application for payment.; and
(II)in clause (ii), by striking the period at the end and inserting the following: , unless the final judgment was awarded to a 9/11 victim, 9/11 spouse, or 9/11 dependent before the date of enactment of the United States Victims of State Sponsored Terrorism Fund Clarification Act, in which case such United States person shall have 90 days from the date of enactment of such Act to submit an application for payment.;  (C)in subsection (d)—
(i)in paragraph (3)(A), by striking clauses (i) and (ii) and inserting the following:  (i)Pro rata basisExcept as provided in subparagraph (B) and subject to the limitations described in clause (ii), the Special Master shall carry out paragraph (1), by—
(I)dividing all available funds in half and allocating 50 percent of the available funds to non-9/11 related victims of state sponsored terrorism and the remaining 50 percent of the available funds to 9/11 related victims of state sponsored terrorism; (II)further dividing the funds allocated to non-9/11 related victims of state sponsored terrorism on a pro rata basis, based on the amounts outstanding and unpaid on eligible claims, until such amounts have been paid in full or the Fund is closed; and
(III)further dividing the funds allocated to 9/11 related victims of state sponsored terrorism on a pro rata basis, based on the amounts outstanding and unpaid on eligible claims, until such amounts have been paid in full or the Fund is closed. (ii)LimitationsThe limitations described in this clause are as follows:
(I)In the event that a United States person has an eligible claim that exceeds $20,000,000, the Special Master shall treat that claim as if it were for $20,000,000 for purposes of this section. (II)In the event that a non-9/11 related victim of state sponsored terrorism and the immediate family members of such person have claims that if aggregated would exceed $35,000,000, the Special Master shall, for purposes of this section, reduce such claims on a pro rata basis such that in the aggregate such claims do not exceed $35,000,000.
(III)In the event that a 9/11 victim, 9/11 spouse, or 9/11 dependent and the immediate family members of such person (who are also 9/11 victims, 9/11 spouses, or 9/11 dependents) have claims that if aggregated would exceed $35,000,000, the Special Master shall, for purposes of this section, reduce such claims on a pro rata basis such that in the aggregate such claims do not exceed $35,000,000. (IV)In the event that a 9/11 family member and the family members of such person (who are also 9/11 family members) have claims that if aggregated would exceed $20,000,000, the Special Master shall, for purposes of this section, reduce such claims on a pro rata basis such that in the aggregate such claims do not exceed $20,000,000.; and
(ii)in paragraph (4)— (I)by striking On and inserting the following:

(A)In generalExcept as provided in subparagraph (B), on ; and (II)by adding at the end the following:

(B)Third round paymentsThe Special Master shall authorize third-round payments to satisfy eligible claims under this section not earlier than 90 days, and not later than 180 days, after the date of enactment of the United States Victims of State Sponsored Terrorism Fund Clarification Act. The Special Master shall accept applications from eligible applicants (consistent with the deadlines for application submission prescribed in subsection (c)(3)) until the date that is 90 days after the date of enactment of the United States Victims of State Sponsored Terrorism Fund Clarification Act.; (D)in subsection (e)—
(i)in paragraph (2)(A)(ii)— (I)by striking One-half and inserting Seventy-five percent; and
(II)by striking one-half and inserting seventy-five percent; and (ii)in paragraph (6), by striking 2026 each place the term appears and inserting 2030; 
(E)in subsection (f)(1)— (i)by inserting representing a non-9/11 related victim of state sponsored terrorism after No attorney; and
(ii)by adding at the end the following: After the date of enactment of the United States Victims of State Sponsored Terrorism Fund Clarification Act, no attorney representing a 9/11 related victim of state sponsored terrorism shall charge, receive, or collect, and the Special Master shall not approve, any payment of fees and costs that in the aggregate exceeds 15 percent of any payment made under this section after the date of enactment of such Act.; and (F)in subsection (j)—
(i)in paragraph (6), by striking (including payments from the September 11th Victim Compensation Fund (49 U.S.C. 40101 note)); and (ii)by adding at the end the following:

(9)Non-9/11 related victim of state sponsored terrorismThe term non-9/11 victim of state sponsored terrorism means a United States person who has an eligible claim under subsection (c) that is unrelated to the acts of international terrorism carried out on September 11, 2001. (10)9/11 related victim of state sponsored terrorismThe term 9/11 related victim of state sponsored terrorism means a 9/11 victim, 9/11 spouse, 9/11 dependent, or 9/11 family member.
(11)9/11 dependentThe term 9/11 dependent means a United States person who has an eligible claim under subsection (c) who at the time of a 9/11 victim’s death was— (A)a dependent, as defined in section 104.3 of title 28, Code of Federal Regulations, or any successor thereto, of the 9/11 victim; or 
(B)the child of the 9/11 victim who has not, before the date of enactment of the United States Victims of State Sponsored Terrorism Fund Clarification Act, received payment from the Fund.  (12)9/11 family memberThe term 9/11 family member means the immediate family member of an individual described in section 405(c) of the Air Transportation Safety and System Stabilization Act (49 U.S.C. 40101 note) who is not a 9/11 dependent or a 9/11 spouse.
(13)9/11 spouseThe term 9/11 spouse means a United States person who has an eligible claim under subsection (c) who is a spouse, as defined in section 104.3 of title 28, Code of Federal Regulations, or any successor thereto, of an individual described in section 405(c) of the Air Transportation Safety and System Stabilization Act (49 U.S.C. 40101 note). (14)9/11 victimThe term 9/11 victim means a United States person who has an eligible claim under subsection (c) who is an individual described in section 405(c)(2) of the Air Transportation Safety and System Stabilization Act (49 U.S.C. 40101 note)..
(c)Rule of constructionA determination by the Special Master before the date of enactment of the United States Victims of State Sponsored Terrorism Fund Clarification Act that an award or award determination under section 405 of the Air Transportation Safety and Stabilization Act (49 U.S.C. 40101 note) was controlling for purposes of the Fund (pursuant to subsection (d)(3)(A)(ii)(III) of the Justice for United States Victims of State Sponsored Terrorism Act (34 U.S.C. 20144(d)(3)(A)(ii)(III)), as such section was in effect on the day before the date of enactment of this Act) shall not prejudice a claim of a 9/11 victim, 9/11 spouse, or 9/11 dependent.  (d)ApplicabilityThis section and the amendments made by this section shall take effect on the date of enactment of this Act. 
1702.Repeal of rescission
(a)In generalSection 1438 of the FAST Act (Public Law 114–94; 129 Stat. 1432) is repealed. (b)Clerical amendmentThe table of contents in section 1(b) of the FAST Act (Public Law 114–94; 129 Stat. 1312) is amended by striking the item relating to section 1438.
1703.Sunsets
(a)Section 102(b)(1) of the USA PATRIOT Improvement and Reauthorization Act of 2005 (50 U.S.C. 1805 note) is amended by striking December 15, 2019 and inserting March 15, 2020. (b)Section 6001(b)(1) of the Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C. 1801 note) is amended by striking December 15, 2019 and inserting March 15, 2020.
VIIIBudgetary Effects
1801.Budgetary effects
(a)Statutory paygo scorecardsThe budgetary effects of this division shall not be entered on either PAYGO scorecard maintained pursuant to section 4(d) of the Statutory Pay-As-You-Go Act of 2010. (b)Senate paygo scorecardsThe budgetary effects of this division shall not be entered on any PAYGO scorecard maintained for purposes of section 4106 of H. Con. Res. 71 (115th Congress).
(c)Classification of budgetary effectsNotwithstanding Rule 3 of the Budget Scorekeeping Guidelines set forth in the joint explanatory statement of the committee of conference accompanying Conference Report 105–217 and section 250(c)(8) of the Balanced Budget and Emergency Deficit Control Act of 1985, the budgetary effects of this division shall not be estimated— (1)for purposes of section 251 of such Act; and
(2)for purposes of paragraph (4)(C) of section 3 of the Statutory Pay-As-You-Go Act of 2010 as being included in an appropriation Act. (d)PAYGO Annual ReportFor the purposes of the annual report issued pursuant to section 5 of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 934) after adjournment of the first session of the 116th Congress, and for determining whether a sequestration order is necessary under such section, the debit for the budget year on the 5-year scorecard, if any, and the 10-year scorecard, if any, shall be deducted from such scorecard in 2020 and added to such scorecard in 2021.
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
